Case 1:20-cv-04718-DG-PK Document 10 Filed 01/22/21 Page 1 of 1 PageID #: 162



UNITED STATES DISTRICT COURT                                                Civil Conference
EASTERN DISTRICT OF NEW YORK                                                Minute Order

Before: Diane Gujarati                                           Date:         1/22/2021
        U.S. District Judge                                      Time:         11:00 a.m.

Court Deputy: Kelly Almonte
Court Reporter/Tape No: 20cv4718.1.22.21


                                 John Doe v. Poly Prep Country Day School
                                        20-CV-4718 (DG)(PK)

Type of Conference: Premotion Conference

Appearances: Plaintiff          Jason Berland

                Defendants      Karen Bitar, Gershon Akerman

Summary: Pre-Motion Conference held on 1/22/2021 at 11:0 a.m. Jason Berland appeared on behalf
of Plaintiff; Karen Bitar and Gershon Akerman appeared on behalf of Defendant. Case called.
Discussion held. Mr. Akerman was instructed to file a notice of appearance forthwith. The Court set
a briefing schedule for Defendant's anticipated Motion to Dismiss. Defendant shall file its motion by
February 12, 2021; Plaintiff shall file any opposition by March 5, 2021; and Defendant shall file a reply,
if any, by March 12, 2021. The parties are granted 10 extra pages for the motion and response but are
reminded that the motion briefing must comply in all other respects with this Court's Individual
Practice Rules.


                                                                 SO ORDERED.


                                                                 /s/ Diane Gujarati _
                                                                 DIANE GUJARATI
                                                                 United States District Judge
